DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection under 112(b) has been withdrawn—claims 16 and 25 have been amended correcting their indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 20-24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (WO 2013/117990) as set forth previously.
Applicant alleges that Carr lacks “capsule body is covered by the cover in order to form a closed receiving space” because the insert 1 is formed separately from the capsule of Carr. This is not persuasive, since in the assembled condition—the capsule and insert are aligned and stacked—thus 1 and 10 operate to form the required ‘closed receiving space.’ The claim is broad and chooses inclusive language—“comprising”—which indicates that the assembly of capsule and insert as shown in Carr are sufficient to meet the claim language. The capsule body in claim 1 is not required, for instance, to be bonded to a shell portion of the capsule; nor to lack intermediate or additional layers. 
Regardless see below. 
Claim(s) 16-18, 20-24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (WO 2013/117990).
Applicant alleges that Carr lacks the same type of capsule as in the present invention, because the insert of Carr is used to add the dual bar codes to the capsule later. The components of Carr have been previously discussed. Carr lacks dual barcodes on the sealing foil of the beverage pod. 
In light of that understanding, Carr alone shows the obviousness of printing the barcode on capsule foils, since the barcode is known to be intended to give the machine instructions, and positioning the code on the foil itself avoids requiring an insert—the assembly will be more straightforward. The beverage pod will directly instruct the machine, rather than forcing the backwards compatibility of adding a code to an inappropriate beverage pod. It would have been obvious to eliminate the insert and its function of backward compatibility, and instead print the codes for desired instructions directly on pod foils, since that would prevent the user from doing the wrong thing to a beverage pod. In short, if it is obvious to add an insert to a capsule with barcodes, then it is obvious to provide a capsule with barcodes at the outset—since the two barcodes will be readable in different devices, depending on the locations of the scanner. Duplication of parts for a multiplied effect is obvious; and here the inclusion of two barcodes on the foil will permit two differently positioned scanners to read the cartridge, which is therefore prima facie obvious. It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).It has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Here the printing of codes in different location will not be considered patentable, and neither will the moving of a scanner or a lid relative to the spout of the device, since the locations are all known to those of ordinary skill and the arrangement in a pleasing manner does not change the nature of how the barcodes, scanners, and controllers are known to operate. 
	It is noted that applicant did not traverse the previous official notice that “coffee pods such as Carr are known to use aroma tight seals, in order to keep the food product sanitary and unspoiled.” Applicant has not traversed the Official notice previously presented and by declining to traverse, that Official notice is now considered to be admitted on the record by applicant, and may be considered evidence in the continued prosecution of this application. See MPEP 2144.03 (C).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above (either) , and further in view of Krug (US 2015/0368033) as set forth previously.

Claim 25 and 27, 30 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above (either), and further in view of Marcinkowski (US 2017/0355515) as set forth previously.
It would have been obvious to one of ordinary skill in the art to make the device capsule foil cover such as that of Carr, as is well known in the art, to be made of a multi-layer or composite type foil, as taught by Marcinkowski, such as “laminate of a metallic foil and a polymer….” to seal the capsule adequately for its food storage purpose.
While Marcinkowski may not disclose that the metallic foil is explicitly alumninum as amended; the use of aluminum as a metallic layer is known (*examiner takes official notice that food service packages are known to use aluminum as a sealing layer). It would have been obvious to use aluminum foil, as known in the food sealing problem solving endeavor, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since aluminum is a known metallic foil, the designation of a specific material does nothing to enhance the patentability of the design.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carr as applied to claim 16 above (either), and further in view of Bugnano (US 2016/0009486).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724